AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                         FILED IN THE
                                                                  for thH_                                U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                                                                                                    May 30, 2019
                        BENJAMIN V.,
                                                                                                         SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00159-SAB
                                                                     )
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Court adopts Magistrate Judge Dimke’s Report andRecommendation, ECF No. 19, in its entirety;
u
              Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED;
              Defendant’s Motion for Summary Judgment, ECF No. 17, isGRANTED;
              The decision of the ALJ is affirmed. The District Court Executive isdirected to enter judgment in favor of Defendant and
              against Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Stanley A. Bastian                                                 on a motion for
      summary judgment.


Date: 5/30/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
